WINCH, J.
The sole question presented by the record in this case is whether a suit on the administrator’s bond, by a widow, to recover her share of the personal estate of her deceased husband, may be brought by her under the favor of Sec. 6221 R. S. (Sec. 10870 G. C.), after the probate court has ordered the estate to be distributed according to law, as provided in Sec. 6187 (Sec. 10834 G. C.), or whether she must first have her claim liquidated in either the probate or common, pleas court pursuant to. Secs. 6195 to 6200 R. S. (Secs. 10848 to 10855 G. C.) The precise question here involved does not appear to have been adjudicated by the Supreme Court. Roekel, Probate Practice, 266, 267, states that the latter course is necessary; Bates and "Whittaker entertain a contrary view. We think Roekel is right. The question is so fully discussed in briefs of counsel that further statement is unnecessary. The common pleas court having come to a like conclusion, its judgment is affirmed.
Henry and Marvin, JJ., concur.